DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 6, “configured to transmit the light energy emitted” is vague and makes the claim incomplete for having an element for emitting light energy.  The claim has only set forth the first element can produce light energy of a substantially uniform profile, but no element has been set forth to generate and/or emit the light energy.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Gelfand et al (2015/0190649).  Gelfand discloses the claimed invention embedded in tissue (e.g. title, etc.) for phototherapy/non-ablation (e.g. paras. 3, 4, 6, etc.) using a laser diode, fiber optic, and diffuser (e.g. figures 5 and 6, etc.), where the fiber optic (i.e. the claimed first element) will provide substantially uniform irradiance of light (e.g. para. 33, configuring fiber in helical orientation, etc.) and operates with the diffuser (i.e. the claimed second element).  As the device of Gelfand is embedded/contacting tissue, any thermal energy from the pathological tissue will go from the tissue to the second element and cannula.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (201/0253487).  Liu discloses the claimed invention for contacting tissue (e.g. figure 1, etc.) for phototherapy/non-ablation (e.g. paras. 3, 34, 61, etc.) using a laser diode, diffuser, and fiber (i.e. laser diode, laser diode and fiber, or laser diode, fiber, and/or diffuser as the claimed “first optical element”, paras. 49, 53, 58, 98, etc.), lenses, and sapphire window/waveguide (e.g. figure 1, para. 66, the window being the claimed “second optical element”. etc.), where the laser (or laser and fiber; or laser, fiber and/or diffuser) provide substantially uniform irradiance (e.g. paras. 86, 88, 96, 111, etc.) and as a square cross sectional shape (e.g. figures 15 and 16, etc.).  As the device of Liu is contacting tissue, any thermal energy from the pathological tissue will go from the tissue to the second element and housing.  Liu shows the use of the housing, describes using the device externally and internally (e.g. para. 34, etc.) and describes the laser (or laser, fiber, diffuser) being adjacent the proximal end of the housing, but Liu does not specifically disclose the housing as a cannula.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed, to have modified the system and method as taught by Liu, with the use of a cannula as the housing to hold the laser (or laser, fiber, and/or diffuser) and the window, as is well known and common knowledge in the art, since it would provide the predictable results of a small, flexible hand held device that can be easily navigated and bent to provide treatment to different areas of the body and inside the body.
Conclusion
The prior art evidence made of record is considered pertinent to applicant's disclosure and shows several other examples of photonic devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        6/19/2020